                     Case 1:20-cv-03010-APM Document 18 Filed 10/30/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


              United States of America, et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03010-APM
                          Google LLC                           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          State of Texas                                                                                               .


Date:          10/30/2020                                                                /s/ Kim Van Winkle
                                                                                         Attorney’s signature


                                                                              Kim Van Winkle: TX Bar No. 24003104
                                                                                     Printed name and bar number
                                                                                          300 W. 15th St.
                                                                                         Austin, TX 78701


                                                                                               Address

                                                                                   kim.vanwinkle@oag.texas.gov
                                                                                            E-mail address

                                                                                          (512) 463-1266
                                                                                          Telephone number



                                                                                             FAX number
